 1                                                                                                   JS-6
 2

 3

 4

 5

 6

 7

 8
 9                                 UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11
     L.D.Q.; et al.,                                   )   CASE NO. CV 18-7309-R
12
                                                       )
13                           Plaintiffs,               )   ORDER GRANTING PLAINTIFFS’
                                                       )   MOTION TO REMAND AND UNITED
14          v.                                         )   STATES OF AMERICA’S MOTION TO
                                                       )   REMAND AND DENYING
15   California Hospital Medical Center; et al.,       )   DEFENDANTS’ MOTION FOR ENTRY
                                                       )   OF REMAND ORDER WITHOUT
16
                             Defendants.               )   PREJUDICE
17                                                     )

18           Before the Court is Plaintiffs’ Motion to Remand, filed September 18, 2018 (Dkt. No. 16),

19   Movant United States of America’s Motion to Remand, filed September 19, 2018 (Dkt. No. 19),

20   and Defendants’ Motion for Remand Without Prejudice, filed October 27, 2018 (Dkt. No. 24).

21           On February 1, 2016, Plaintiffs filed suit in the Los Angeles Superior Court alleging that

22   they sustained injuries during labor and delivery due to Defendants’ malpractice. Defendants

23   sought coverage from the United States under the Federal Tort Claims Act (“FTCA”). On

24   October 30, 2017, Defendants removed this case for the first time under the Federally Supported

25   Health Centers Assistance Act (“FSHCAA”). The case was remanded to state court pursuant to

26   this Court’s Order dated March 1, 2018. L.D.Q. v. Cal. Hosp. Med. Ctr., No. 17-7917-R, 2018

27   WL 1136568, at *2-3 (C.D. Cal. Mar. 1, 2018). Defendants appealed that decision to the Ninth

28   Circuit, which dismissed for lack of jurisdiction. Defendants removed the case for a second time
 1   on August 20, 2018. Plaintiffs and Movant United States of America now seek to have the case

 2   remanded again to state court. Defendants have also moved to have the case remanded for state

 3   court approval of the parties’ settlement agreement; however, Defendants seek an order holding

 4   this case in abeyance in the district court pending approval of the settlement agreement.

 5          A defendant may remove a civil action from state court if the action could have originally

 6   been filed in federal court. 28 U.S.C. § 1441(a). “The removal statute is strictly construed, and

 7   any doubt about the right of removal requires resolution in favor of remand.” Moore-Thomas v.

 8   Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009). “[T]he defendant always has the

 9   burden of establishing that removal is proper.” Id.

10          Defendants rely in part on the same basis for removal previously rejected by this Court on

11   March 1, 2018. L.D.Q., No. 17-7917-R, 2018 WL 1136568, at *2-3. 42 U.S.C. § 233(l) does not

12   provide a basis for removal because the Attorney General’s designee, the United States Attorney

13   for the Central District of California, filed a notice in state court informing the court that

14   Defendants were not entitled to FTCA coverage. In addition, Defendants now present the new

15   theory that they qualify as federal officers under 28 U.S.C. § 1442(a)(1) and can remove the case

16   on that basis. That theory fails for several reasons.

17          First, Defendants elected not to file an opposition to Plaintiffs’ Motion to Remand or

18   Movant United States of America’s Motion to Remand. The court may deem their non-opposition

19   as consent to the granting of the Motions. C.D. Cal. L.R. 7-12.

20          Second, Defendants’ removal is untimely. Defendants removed this action under §

21   1442(a)(1) on August 20, 2018, long after the 30-day time limit for removal provided by 28

22   U.S.C. § 1446(b)(1) had lapsed. Removal is also untimely under § 1446(b)(3), which extends the

23   time for removal “if the case stated by the initial pleading is not removable” to 30 days from

24   receipt of “an amended pleading, motion, order or other paper from which it may first be

25   ascertained that the case is one which is or has become removable.” Here, the case is not

26   removable, and Defendants’ purported bases for removal existed when the Complaint was filed.

27   ///

28   ///

                                                        2
 1          Second, there is no statutory basis for Defendants’ contention that they are federal officers.

 2   Defendants are not employees of a federal agency, and their sole relationship to the federal

 3   government is that of a grant recipient.

 4          Third, even if Defendants did qualify as federal officers, they forfeited any potential right

 5   to remove under § 1442(a)(1) because they failed to raise that theory in their first Notice of

 6   Removal. “[T]wo things must concur to vindicate the filing of a second petition for removal,

 7   namely, the appearing in the record for the first time of a state of fact which authorizes the

 8   removal and the prompt filing by the defendant of a new petition showing the facts as they then

 9   exist.” Key v. West Kentucky Coal Co., 237 F. 258 (W.D. Kent. 1916) (emphasis added) (citing

10   Powers v. Chesapeake & Ohio Ry. Co., 169 U.S. 93). The state of facts has not changed here.

11   The federal government has not altered its determination that Defendants were not entitled to

12   FTCA coverage, and Defendants’ status has not otherwise changed. In fact, Defendants

13   themselves recognized in their appeal of the Court’s prior order remanding this case that they

14   could have raised § 1442(a)(1) in their first removal but did not do so. Simply adding a new

15   theory without a change in facts does not provide a valid basis for removal on a second petition.

16          This Court finds that the case must be remanded to state court and that Plaintiffs are

17   entitled to attorneys’ fees under 28 U.S.C. § 1447(c), which provides, “An order remanding the

18   case may require payment of just costs and any actual expenses, including attorney fees, incurred

19   as a result of the removal.” This is a fee-shifting provision aimed at reducing “the attractiveness

20   of removal as a method for delaying litigation and imposing costs on the plaintiff.” See Martin v.

21   Franklin Capital Corp., 546 U.S. 132, 140. Defendants second removal of this case is meritless

22   and unreasonable, and it has resulted in multiple unwarranted delays of Plaintiffs’ case.

23   Accordingly, Defendants are ordered to pay Plaintiffs’ attorneys’ fees associated with Plaintiffs’

24   Motion to Remand in an amount to be determined.

25          Finally, Defendants filed a Notice of Settlement and Motion for Entry of Remand Order

26   Without Prejudice on October 27, 2018. (Dkt. No. 24). Defendants seek to have the case

27   remanded for approval of the parties’ settlement agreement by the state court while holding

28   proceedings in this Court in abeyance so that Defendants may later litigate the underlying merits

                                                       3
 1   of Plaintiffs’ medical malpractice action in the event that the state court does not approve the

 2   settlement agreement. However, Defendants have cited no basis in statute or case law to keep the

 3   case pending in federal court following an order to remand. “When a district court remands a case

 4   to a state court, the district court disassociates itself from the case entirely, retaining nothing of the

 5   matter on the federal court’s docket.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 714 (1996).

 6           IT IS HEREBY ORDERED that Plaintiffs’ Motion to Remand and Movant United States

 7   of America’s Motion to Remand are GRANTED. (Dkt. Nos. 16, 19).

 8           IT IS FURTHER ORDERED that Plaintiffs are awarded attorneys’ fees under 28 U.S.C.

 9   § 1447(c). Plaintiffs shall file a supplemental brief detailing the amount of attorneys’ fees accrued

10   and hours spent on each specific task undertaken for purposes of this matter. The brief shall total

11   no more than five (5) pages excluding exhibits and declarations and is due on November 26, 2018.

12   Defendants’ opposition brief shall total no more than five (5) pages excluding exhibits and

13   declarations and is due on December 3, 2018.

14           IT IS FURTHER ORDERED that Defendants’ Motion for Entry of Remand Order

15   Without Prejudice is DENIED. (Dkt. No. 24).

16   Dated: November 16, 2018.

17
                                                     ___________________________________
18

19                                                             MANUEL L. REAL
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24
25

26

27

28

                                                         4
